DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-3 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features of Applicant’s independent claims 1, 8 and 12, namely: a head mounted display (HMD), comprising: a first display to display an image towards a user wearing the HMD; 
a sensor to capture a gaze of the user wearing the HMD; 
an outward facing camera to capture images of a portion of an environment within a view of the user; 
a processor communicatively coupled to the sensor and the outward facing camera to generate an animation of the gaze of the user and an augmented reality image on the first display based on the images captured by the outward facing camera; and 
a second display communicatively coupled to the processor and the first display, wherein the second display is transparent and placed over the outward facing camera and displays the animation of the gaze of the user away from the user, as recited in claim 1 and similarly in claims 8 and 12. 
The closest prior art to the above features of the independent claims is already of record and discussed in this application.  Namely, Chan, L., & Minamizawa, K. (2017, September). Frontface: Facilitating communication between hmd users and outsiders using front-facing-screen hmds. In Proceedings of the 19th International Conference on Human-Computer Interaction with Mobile Devices and Services (pp. 1-5) (“Chan”) teaches that is known to have an outward facing display that can display, i.e. animations of the user away from the user (see e.g. Figs. 1, 4 and 5). Chan also teaches the possibility of having two phones back-to-back, which can serve as a first and second display. See e.g. page. 2. However, Chan does not teach the features of the HMD and second transparent display, in combination with the remaining features of Applicant’s independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to dual sided display technology.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613